Citation Nr: 0736443	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  00-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for major depressive disorder with generalized 
anxiety disorder for the period between June 1, 1999, and 
February 23, 2007.

2.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder with generalized 
anxiety disorder on or after February 23, 2007.

3.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for a dental disorder 
due to a root canal.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1985 and from July 1986 to May 1999.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for generalized anxiety disorder and assigned a 10 
percent disability evaluation effective from June 1, 1999.  
The decision also denied service connection for a neck 
disorder and for a dental disorder due to a root canal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in July 2003.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.

While the appeal was pending on remand, a May 2007 rating 
decision granted a 50 percent rating for the veteran's 
psychiatric condition, effective February 23, 2007.  This was 
not a full grant of the benefits sought on appeal because 
higher disability ratings are available.  Therefore, this 
issue is still before the Board and has been recharacterized 
as shown above.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  

The Board also notes that the veteran submitted a statement 
in June 2007 in which she indicated that her service-
connected residuals of status post total abdominal 
hysterectomy and right salpingo-oophorectomy as well as her 
degenerative joint disease of the lumbar spine status post 
thoracic spine had worsened.  It is unclear as to whether she 
intended to file a claim for an increased evaluation for 
those disabilities.  However, those matters are not currently 
before the Board because they have not been prepared for 
appellate review.  Accordingly, those matters are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To clarify what type of hearing the 
veteran wants and to schedule the veteran for that hearing.

The veteran submitted a statement in June 2007 in which she 
indicated that she had wanted a hearing before the Board, but 
that someone had signed a paper in 2000 stating otherwise.  
She further requested that someone assist her in resolving 
this problem.  The Board notes that the veteran did submit a 
VA Form 9 in April 2000 in which she requested a formal 
hearing.  However, she did not indicate what type of hearing.  
A hearing was scheduled for June 2000, and it is noted that 
the hearing was cancelled due to the veteran's illness, and 
it could not be rescheduled at that time.  This is not 
tantamount to a withdrawal of the veteran's hearing request, 
especially in light of her later statement in 2007.  It is 
unclear as to whether she wants to appear in person at a 
hearing in Washington, D.C., whether she wants to have a 
travel board hearing in St. Louis, Missouri, or whether she 
wants a video conference hearing with her appearing at the RO 
in St. Louis, Missouri, and a Veterans Law Judge, sitting in 
Washington, DC.  The failure to afford the veteran a hearing 
would amount to a denial of due process.  38 C.F.R. 
§ 20.904(a)(3) (2007).  Therefore, the RO should contact the 
veteran to determine whether she would still like to be 
scheduled for a hearing before the Board, and if so, what 
type of hearing.  


Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

The RO should contact the veteran and 
clarify whether she still wants a hearing 
before a Veterans Law Judge, and if so, 
what type of hearing.  If she does, the 
RO should take appropriate steps in order 
to schedule the veteran for a personal 
hearing with a Veterans Law Judge of the 
Board in accordance with her request.  
The veteran should be notified in writing 
of the date, time, and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until she is notified.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

